                                          Case 3:20-cv-04112-EMC Document 11 Filed 11/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re                                               Case No. 20-cv-04112-EMC
                                   8     CARL FOUST,
                                                                                             ORDER OF DISMISSAL
                                   9                    Plaintiff.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Carl Foust sent to the Court a letter complaining about conditions at the California Medical

                                  14   Facility in Vacaville, where he is incarcerated. In an effort to protect his rights, a new action was

                                  15   opened and the letter was filed on June 19, 2020. Mr. Foust was informed that he had not filed a

                                  16   complaint, and was given 28 days to do so or the action would be dismissed. He also was sent a

                                  17   notice that he had not paid the filing fee or applied for leave to proceed in forma pauperis, and was

                                  18   given 28 days to either pay the fee or file the application or the action would be dismissed. Mr.

                                  19   Foust did not file a complaint, nor did he file an in forma pauperis application or pay the fee. This

                                  20   action therefore is DISMISSED without prejudice for failure to file a pleading showing that the

                                  21   Court has subject matter jurisdiction. Mr. Foust is now informed that the proper court in which to

                                  22   file a complaint about conditions at the California Medical Facility in Vacaville is the Eastern

                                  23   District of California rather than the Northern District of California. The Clerk shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 5, 2020

                                  26

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
